An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-359

                                  Filed: 6 October 2015

Forsyth County, Nos. 09 JT 274–75; 12 JT 37–38; 13 JT 141

IN THE MATTER OF: S.V.C., S.D.C., P.R.C., K.L.C., T.C.


       Appeal by respondents from order entered 19 December 2014 by Judge

Lawrence J. Fine in Forsyth County District Court. Heard in the Court of Appeals 8

September 2015.


       Theresa A. Boucher for Forsyth County Department of Social Services.

       Tawanda N. Foster for guardian ad litem.

       Jeffrey William Gillette for respondent-appellant mother.

       Sydney Batch for respondent-appellant father.


       BRYANT, Judge.


       Where the trial court’s findings of fact are supported by competent evidence

and, in turn, support its conclusions of law, we affirm the court’s order terminating

respondents’ parental rights pursuant to N.C. Gen. Stat. § 7B-1111(a).

       On 28 February and 19 April 2012, the Forsyth County Department of Social

Services (“DSS”) filed petitions seeking an adjudication that Samantha, Sabrina,
                           IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                            Opinion of the Court



Peter, and Kevin1 were neglected juveniles. Respondent-father was incarcerated at

the time of these filings. The petitions described a lack of proper supervision by

respondent-mother that included leaving the children unsupervised or with an

inappropriate caretaker; failing to obtain medical care for two-year-old Sabrina after

she suffered a dislocated elbow; and lacking a plan to house herself and the children

after her own mother ordered them to vacate her residence on 28 March 2012. DSS

further alleged a lack of stable housing, “15 previous incidents of domestic violence

between” respondent-mother and respondent-father, and an admission to marijuana

use by respondent-mother.

        On 16 May 2012, the trial court entered an order adjudicating the four children

to be neglected. Although respondent-father remained incarcerated, both he and

respondent-mother attended the adjudicatory hearing but “stood mute[.]” The court

found facts consistent with DSS’s allegations but made no findings regarding

respondents’ domestic violence history. The court ordered respondent-mother to (1)

complete mental health and substance abuse assessments through DayMark and

comply with all recommendations; (2) attend a WISH intake and comply with all

recommendations; (3) submit to random drug screens; (4) complete a parenting

capacity/psychological assessment and comply with all recommendations; (5)

complete parenting classes through SCAN or the WISH program; (6) establish and


        1    Pseudonyms are used to protect the identities of the minor children pursuant to N.C. R. App.
P. 3.1(b).

                                                    -2-
                    IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                  Opinion of the Court



maintain for a six-month period both stable housing and the financial means to

provide for her children’s basic needs; and (7) attend the children’s medical

appointments. Respondent-father was ordered to enter into an out-of-home service

agreement and visitation plan with DSS upon his release from confinement.

      Respondent-father remained incarcerated at the time of the July 2012 review

hearing but was present and represented by counsel. The trial court ordered him to

(1) complete a parenting capacity and psychological evaluation and comply with its

recommendations; (2) complete a substance abuse assessment through DayMark and

comply with all recommendations; (3) attend the Strong Fathers Program; and (4)

send cards, letters, and pictures to the children through DSS. The court also ordered

respondent-father to submit to random drug screens requested by DSS after his

release.

      In a January 2013 review order, the court found that respondent-father had

entered a case plan with DSS after being released from federal custody. In addition

to the previously-ordered conditions for reunification, the court ordered respondent-

father to complete a domestic violence assessment and follow any recommendations;

establish and maintain stable housing and finances; and obtain employment.

      The trial court held a permanency planning hearing on 25 February 2013 and

established a permanent plan of reunification. The court found that respondent-

mother had failed to attend a scheduled appointment with therapist Wanda Brown-



                                         -3-
                    IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                  Opinion of the Court



Ramseur, who had agreed to serve as the single service provider for respondent-

mother’s several needs.    Respondent-mother had also twice tested positive for

marijuana in January 2013 and had informed her DSS social worker that she was

pregnant but intended to have an abortion.               The social worker encouraged

respondent-mother to obtain prenatal care. Finding that domestic violence “may[ ]be

an issue” with respondent-father, the court again ordered him to obtain an

assessment.

      On 26 June 2013, DSS filed a juvenile petition alleging that newborn Thomas

was neglected and dependent. The trial court adjudicated Thomas dependent on 18

September 2013, upon respondent-mother’s admission to DSS’s allegations. The

court found that: respondent-mother and Thomas tested positive for marijuana at the

time of his birth; respondent-mother admitted having used marijuana during the

pregnancy; the four older children had been in DSS custody since March 2012; she

was noncompliant with the conditions of her case plan, including substance abuse

treatment; and a psychological evaluation had determined she was “unlikely to make

significant changes in her lifestyle to be in a position to parent her children

appropriately.”   The court further found that respondent-mother “has extensive

history with [DSS]” and that her four older children had previously been “taken into

[DSS] custody due to severe domestic violence issues between [respondent-mother]




                                         -4-
                       IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                        Opinion of the Court



and [respondent-father].”2 Finally, it found that respondent-mother lacked stable

housing when the petition was filed and had since obtained an apartment with

respondent-father. The court ordered her to attend Thomas’ medical appointments;

to comply with the recommendations of therapist Ms. Ramseur-Brown regarding

issues of domestic violence, anger management, medication management, and

substance abuse; to submit to random drug screens; to establish financial stability;

and to obtain appropriate housing separate from respondent-father.

       On 2 October 2013, the trial court changed the four elder children’s permanent

plan to guardianship with a concurrent plan of adoption. The court found that

respondents continued to share an apartment and that “this residence is not a safe,

stable home as the issue of domestic violence between [respondent-mother and

respondent-father] has not yet been addressed.” The court made additional findings

that respondent-father had been arrested on 16 August 2013 for felony possession

with intent to distribute marijuana and other charges; that respondent-mother had

been arrested on the same date for resisting a public officer; that Ms. Ramseur-Brown

had advised respondent-mother she could not effectively address her domestic

violence issues if she continued to have contact with respondent-father; that

respondent-mother had expressed a willingness to cease contact with respondent-



       2  Although DSS’s petition and the trial court’s order date this incident to November 2012, it
appears the children were taken into DSS custody due to respondents’ “ongoing domestic violence
issues” in November 2009.

                                                -5-
                    IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                  Opinion of the Court



father in the interest of her children; and that respondent-father was unwilling to

cease contact with respondent-mother.

      After a hearing on 10 February 2014, the trial court ceased reunification efforts

and changed the children’s permanent plans to adoption.          The court noted that

respondent-mother posted on Facebook that she was pregnant. When queried by the

court, respondent-mother denied the pregnancy but acknowledged that she made the

Facebook posting. After a subsequent review hearing on 7 May 2014, the court found

that respondent-mother was in fact pregnant, reportedly by respondent-father, and

had informed her DSS social worker that her due date was 13 September 2014.

Respondent-mother had also been arrested and charged with felonious larceny of

children’s clothing on 31 March 2014 and made several Facebook postings about

“name brand clothes for children.”

      DSS filed a petition for termination of respondents’ parental rights on 7 May

2014. After hearing evidence on seven days between 20 August and 17 October 2014,

the trial court entered an order terminating respondents’ parental rights on 19

December 2014.      As to each respondent, the court adjudicated grounds for

termination based on neglect, failure to make reasonable progress to remedy the

conditions that led to the children’s placement outside the home, and dependency

pursuant to N.C. Gen. Stat. §§ 7B-1111(a)(1), (2), (6) (2013). The court found an

additional ground to terminate the parental rights of respondent-father for failure to



                                         -6-
                        IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                         Opinion of the Court



legitimate his children pursuant to N.C.G.S. § 7B-1111(a)(5) (2013). Respondents

each filed timely notice of appeal.3

                                  ___________________________

      Both respondents challenge the trial court’s adjudication of grounds to

terminate their parental rights under N.C.G.S. § 7B-1111(a).                 We review an

adjudication to determine whether the court’s findings of fact are supported by

competent evidence, and whether its findings in turn support its conclusions of law.

In re McCabe, 157 N.C. App. 673, 679, 580 S.E.2d 69, 73 (2003); In re Gleisner, 141

N.C. App. 475, 480, 539 S.E.2d 362, 365 (2000). Uncontested findings are deemed to

be supported by the evidence for purposes of our review. In re H.S.F., 182 N.C. App.

739, 742, 645 S.E.2d 383, 384 (2007). Moreover, “erroneous findings unnecessary to

the determination do not constitute reversible error” where an adjudication is

supported by sufficient additional findings grounded in competent evidence. In re

T.M., 180 N.C. App. 539, 547, 638 S.E.2d 236, 240 (2006). A valid adjudication of any

single ground under N.C.G.S. § 7B-1111(a) is sufficient to support a termination of

parental rights. In re P.L.P., 173 N.C. App. 1, 8, 618 S.E.2d 241, 246 (2005), aff'd per

curiam, 360 N.C. 360, 625 S.E.2d 779 (2006).




      3   Thomas has a different father who is not a party to this appeal.

                                                 -7-
                       IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                        Opinion of the Court



                               Respondent-Mother’s Appeal

       Respondent-mother first claims the trial court erred by adjudicating grounds

to terminate her parental rights based on neglect. While she does not contest the

court’s findings of fact,4 she argues that its findings are insufficient “to support its

conclusion that [she] had neglected the children in such a way as to constitute

grounds for termination under N.C. Gen. Stat § 7B-1111(a)(1).” We disagree.

       Under N.C.G.S. § 7B-1111(a)(1), “[t]he trial court may terminate the parental

rights to a child upon a finding that the parent has neglected the child.” In re

Humphrey, 156 N.C. App. 533, 540, 577 S.E.2d 421, 427 (2003). A “neglected” juvenile

is defined, inter alia, as one “who does not receive proper care, supervision, or

discipline from the juvenile's parent . . .; or who has been abandoned; . . . or who is

not provided necessary remedial care; or who lives in an environment injurious to the

juvenile's welfare[.]” N.C. Gen. Stat. § 7B-101(15) (2013). Furthermore,

               [N]eglect must exist at the time of the termination hearing,
               or if the parent has been separated from the child for an
               extended period of time, the petitioner must show that the
               parent has neglected the child in the past and that the
               parent is likely to neglect the child in the future.

In re C.W., 182 N.C. App. 214, 220, 641 S.E.2d 725, 729 (2007).




4Respondent-mother argues that finding of fact 72 is misleading. However, this finding of fact, which
implies that respondent-mother gave a child with a known peanut allergy a peanut product, is
unnecessary to an adjudication under N.C.G.S. § 7B-1111(a)(1). See In re T.M., 180 N.C. App. at 547,
638 S.E.2d at 240.


                                                -8-
                      IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                      Opinion of the Court



      Where a child has been removed from the parent’s custody prior to the

termination hearing, our Supreme Court has adopted the following standard for

adjudicating grounds for termination based on neglect:

             [E]vidence of neglect by a parent prior to losing custody of
             a child—including an adjudication of such neglect—is
             admissible in subsequent proceedings to terminate
             parental rights. The trial court must also consider any
             evidence of changed conditions in light of the evidence of
             prior neglect and the probability of a repetition of neglect.
             The determinative factors must be the best interests of the
             child and the fitness of the parent to care for the child at
             the time of the termination proceeding.

In re Ballard, 311 N.C. 708, 715, 319 S.E.2d 227, 232 (1984) (emphasis added)

(citation omitted).    Under Ballard, therefore, a prior adjudication of neglect is

admissible to prove a history of neglect by the parent but is not required. Other

“evidence of neglect by a parent prior to losing custody of a child” may also be used to

establish a history of neglect. Id.

      In the case sub judice, Sabrina, Samantha, Peter, and Kevin were previously

adjudicated neglected on 8 August 2012.            Although Thomas was adjudicated as

dependent, the fact that he tested positive for marijuana at birth, combined with

respondent-mother’s admitted marijuana use during the pregnancy and her neglect

of Thomas’ four siblings, constitutes substantial evidence of prior neglect for purposes

of N.C.G.S. § 7B-1111(a)(1). See In re M.J.G., 168 N.C. App. 638, 647, 608 S.E.2d 813,

818 (2005) (“The . . . fact that the mother tested positive for marijuana use on the day



                                             -9-
                     IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                    Opinion of the Court



MJG was born, that another child had been adjudged abused and neglected, that the

mother was unemployed, and that her whereabouts were unknown at the time the

petition was filed support the conclusion that MJG was neglected.”); cf. In re L.G.I.,

__ N.C. App. __, __, 742 S.E.2d 832, 835 (2013) (holding that “a written order of

adjudication [of neglect] based on [the juvenile]'s positive morphine test and

respondent-mother's use of illegal drugs while pregnant . . . complied with North

Carolina General Statute § 7B-807”). Thus, the issue before this Court is whether

the trial court’s findings further show “the probability of a repetition of neglect” if the

children were returned to respondent-mother’s care. Ballard, 311 N.C. at 715, 319

S.E.2d at 232; In re L.O.K., 174 N.C. App. 426, 435, 621 S.E.2d 236, 242 (2005).

      In support of its adjudication under N.C.G.S. § 7B-1111(a)(1), the trial court

found and concluded as follows:

             [Respondent-mother] has neglected [the children].
             [Samantha, Sabrina, Peter and Kevin] were adjudicated to
             be Neglected on May 16, 2012. [Thomas] was adjudicated
             to be a Dependent child on August 21, 2013. [Respondent-
             mother] has failed to complete virtually all the
             requirements of the Juvenile Court which were specifically
             designed to facilitate reunification in a safe home. Return
             of the children . . . to the care custody and control of
             [respondent-mother] would very likely result in a
             repetition of neglect.

The court also made detailed findings regarding respondent-mother’s noncompliance

with the requirements of her case plan, including mental health and substance abuse

treatment, over a period of more than two years. We conclude that respondent-


                                           - 10 -
                    IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                   Opinion of the Court



mother’s prolonged failure to address the issues of housing instability, mental illness,

and substance abuse fully supports the trial court’s conclusion that she was likely to

neglect the children if they were returned to her custody. See In re S.D.J., 192 N.C.

App. 478, 485–87, 665 S.E.2d 818, 823–24 (2008) (citing In re Leftwich, 135 N.C. App.

67, 72, 518 S.E.2d 799, 803 (1999); In re Davis, 116 N.C. App. 409, 414, 448 S.E.2d

303, 306 (1994)). Her parental rights were thus subject to termination pursuant to

N.C.G.S. § 7B-1111(a)(1).

      We are unpersuaded by respondent-mother’s argument that the trial court

“cannot use her marijuana consumption as a basis for finding neglect without making

findings that explain how her use of the substance caused or contributed to such

neglect.” The court’s uncontested findings include the following:

             27. On October 8, 2012, [respondent-mother] submitted to
             a Parenting Capacity and Psychological Assessment with
             Dr. Chris Sheaffer. . . . Dr. Sheaffer diagnosed [respondent-
             mother] with Personality Disorder with mixed anti-social
             and borderline traits. [Respondent-mother] tested for a
             Verbal IQ score of 71, which was in the 3rd percentile,
             indicated borderline to significant cognitive deficit. [She]
             reported a chronic history of use of marijuana.

             28. Dr.     Sheaffer      reported    that   “Statistically,
             approximately 20% of individuals with [respondent-
             mother’s] level of intellectual and functional abilities are
             able to successfully parent children when provided with at
             least moderate community support. . . . .

             29. [Respondent-mother] had a poor grasp of the
             developmental needs of her children and children under
             [respondent-mother’s] care would be at substantially


                                          - 11 -
       IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                     Opinion of the Court



increased risk of harm.

30. Dr. Sheaffer strongly recommended:
     [Respondent-mother] ceases marijuana use and
       displays a significant period of time in which she
       demonstrates a willingness and ability to remain
       substance free. . . .

...

31. If [respondent-mother] is considered to have met those
three recommendations, Dr. Scheaffer then recommended:
     Individual, instructive, and behaviorally oriented
        counseling provided by an individual with
        experience and training with clients who have
        developmental disabilities and substance abuse
        dependence.      Counseling     should    address
        relationship issues, general parenting and
        behavioral management, and functional life skills.

32. Based upon the Expert opinion of Dr. Sheaffer, the
Court finds it very unlikely that [respondent-mother] will
make significant progress in any therapeutic program in the
absence of successfully completing the recommendations
described above.

33. [Respondent-mother’s] prognosis is quite poor and her
insight is extremely limited to non-existent.

...

44. On February 26, 2013, [respondent-mother]
submitted to an assessment with Wanda Brown-Ramseur,
MA, LCAS . . . . Ms. Brown-Ramseur identified areas of
concern which required attention to be Post Traumatic
Stress Disorder (PTSD), Cannibis Dependence, and
Intermittent Explosive Disorder. . . . [Respondent-mother]
was inconsistent in attending therapy despite Ms. Brown-
Ramseur providing transportation for her. . . . Ms. Brown-
Ramseur recommended inpatient substance abuse


                            - 12 -
                    IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                   Opinion of the Court



             treatment for [respondent-mother] in March 2014 but
             [respondent-mother] was noncompliant with that
             recommendation.

             ...

             46. . . . [Respondent-mother] did not complete her
             treatment with Ms. Brown-Ramseur regarding issues of
             domestic violence, anger management, substance abuse
             and safe shelter.

             ...

             75. In February 2014, [respondent-mother] made
             sporadic contacts with Ms. Wanda Brown-Ramseur. She
             continued to use marijuana . . . . [Respondent-mother] was
             also pregnant with her sixth child. She was unable to meet
             the needs of her children.

             ...

             88. [Respondent-mother] missed multiple drug screens
             requested by [DSS] . . . [and] consistently tested positive
             for marijuana. She failed to take her prescribed psychiatric
             medications and reported they made her “sleepy”. . . .

             ...

             122. [Respondent-mother] has been diagnosed with Major
             Depression, recurrent, severe with psychotic features,
             Cannabis abuse, alcohol abuse, and borderline intellectual
             functioning. [She] has failed to engage in necessary mental
             health and substance abuse treatment which would be
             required to stabilize her lifestyle and facilitate in providing
             a safe home for the children. . . .

(emphasis added). We note that respondent-mother’s marijuana use was a factor in

the four older children’s initial adjudication as neglected in August 2012. Her use of



                                          - 13 -
                    IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                   Opinion of the Court



marijuana during her pregnancy also led to Thomas’ adjudication of dependency in

September 2013. Addressing respondent-mother’s habitual marijuana use has been

a consistent focus of DSS, her service providers, and the trial court. Without question,

the findings show that respondent-mother’s use of marijuana is a substantial factor

contributing to the probability of a repetition of neglect if Samantha, Sabrina, Peter,

Kevin, and Thomas were returned to her care.

      Because we affirm the trial court’s adjudication under N.C.G.S. § 7B-

1111(a)(1), we need not address the remaining grounds for termination found by the

trial court. See In re P.L.P., 173 N.C. App. at 9, 618 S.E.2d at 246.

                           Respondent-Father’s Appeal

      Respondent-father likewise challenges the trial court’s conclusion that he

neglected Samantha, Sabrina, Peter, and Kevin under N.C.G.S. § 7B-1111(a)(1). We

note that the court reached the following determination, consistent with the standard

established in Ballard:

             [Respondent-father] has neglected [the children]. Each of
             the children was adjudicated to be Neglected on May 16,
             2012. [Respondent-father] has failed to complete virtually
             all the requirements of the Juvenile Court which were
             specifically designed to facilitate reunification in a safe
             home. Return of the children . . . to the care custody and
             control of [respondent-father] would very likely result in a
             repetition of neglect.

See Ballard, 311 N.C. at 715, 319 S.E.2d at 232.




                                          - 14 -
                    IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                   Opinion of the Court



      Respondent-father argues that his failure to comply with the court-ordered

requirements for reunification is “irrelevant[,]” because most of the requirements

“had little to nothing to do with the reason his children were removed from his

custody.” Inasmuch as he was no longer incarcerated and had obtained suitable

employment and housing at the time of the termination hearing, respondent-father

claims he addressed his limited responsibility for the August 2012 adjudication of

neglect and “demonstrated that he was able to adequately provide care for his

children.” We disagree.

      The trial court’s dispositional authority over a respondent parent is defined by

N.C. Gen. Stat. § 7B-904 (2013). See In re W.V., 204 N.C. App. 290, 293, 693 S.E.2d

383, 388 (2010) (“A trial court may not order a parent to undergo any course of

conduct not provided for in [N.C. Gen Stat. § 7B-904.]”) (citation and internal

quotation marks omitted). Subsection (c) of this statute provides as follows:

             At the dispositional hearing or a subsequent hearing the
             court may determine whether the best interests of the
             juvenile require that the parent . . . undergo psychiatric,
             psychological, or other treatment or counseling directed
             toward remediating or remedying behaviors or conditions
             that led to or contributed to the juvenile’s adjudication or to
             the court’s decision to remove custody of the juvenile from
             the parent . . . . If the court finds that the best interests of
             the juvenile require the parent . . . [to] undergo treatment,
             it may order that individual to comply with a plan of
             treatment approved by the court . . . .




                                          - 15 -
                     IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                   Opinion of the Court



N.C.G.S. § 7B-904(c) (emphasis added). The statute further authorizes the court to

order a parent to “[t]ake appropriate steps to remedy the conditions in the home that

led to or contributed to the juvenile’s adjudication or to the court’s decision to remove

custody of the juvenile from the parent . . . .” Id. § 7B-904(d1)(3) (2013).

      Respondent-father was incarcerated at the time the trial court placed the

children in DSS custody in April 2012. He remained incarcerated at the time his

children were adjudicated neglected in August 2012. In its initial dispositional order,

the trial court ordered respondent-father to enter into a case plan with DSS upon his

release from detention. At the initial review hearing, however, the court specifically

found that respondent-father was incarcerated on drug and weapons charges and

ordered him to complete and comply with any recommendations of psychological,

parenting capacity, and substance abuse assessments, and to submit to random drug

screens following his release.

      In his testimony at the termination hearing and in his brief to this Court,

respondent-father concedes he was incarcerated from February 2012 until November

2012 on felony drug and weapons charges. Respondent-father’s incarceration directly

contributed to his children’s status as neglected juveniles, as he was unavailable to

provide for their care and supervision. We therefore conclude that the trial court did

not exceed its statutory authority or abuse its broad dispositional discretion by

ordering him to complete and comply with the aforementioned assessments and drug



                                          - 16 -
                    IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                    Opinion of the Court



screens. See In re A.S., 181 N.C. App. 706, 712–13, 640 S.E.2d 817, 821, aff'd per

curiam, 361 N.C. 686, 651 S.E.2d 883 (2007).

      We further hold that the trial court’s findings support its adjudication that

respondent-father neglected the children under N.C.G.S. § 7B-1111(a)(1). In addition

to noting the prior adjudication of neglect entered in August 2012, the court made the

following findings establishing a probability of future neglect by respondent-father:

              36. On January 28, 2013, [respondent-father] submitted
             to a Parenting Capacity Psychological Assessment with Dr.
             Chris Sheaffer. Dr. Sheaffer noted that [respondent-
             father] was 30 years old and had been incarcerated
             approximately 50% of his life since age 16. [Respondent-
             father] completed his GED while incarcerated.

             ...

             40. [Respondent-father] meets the criteria for Antisocial
             Personality Disorder. Antisocial Personality Disorder is a
             condition characterized by persistent disregard for, and
             violation of the rights of others . . . [and] is considered to be
             one of the psychiatric disorders least amenable to
             treatment.

             41. Dr. Sheaffer recommended that . . . [“a]ny increase in
             parenting     responsibilities  (decreased    supervision,
             extended length of visits) should be contingent upon
             [respondent-father] complying in parenting classes, Strong
             Fathers, clean drug screens, etc.[,] and demonstrated
             stability and conformance with societal and legal rules.”

             ...

             43. [Respondent-father’s] intellect is not too low to parent
             his children but he is a recidivism risk for illegal behaviors
             and incarceration.


                                           - 17 -
       IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                     Opinion of the Court




...

50. On May 22, 2013, [respondent-father] began receiving
recommended treatment at Daymark Recovery Services . . .
to address issues of mental illness and substance abuse
with Virginia Jeffers. [Respondent-father] arrived late to
the session. . . . This is the only session [he] attended.

...

55. . . . [Respondent-father] attended and completed the
SCAN Father’s Matter parenting class. . . .

56. On June 7, 2013, [respondent-father] completed a
Psychiatric Evaluation with Dr. Aida Castillo at Daymark
Recovery Services. Dr. Castillo was received by the Court
as an Expert in Psychiatry. Dr. Castillo diagnosed
[respondent-father] with Major Depressive Disorder with
psychotic features, Cannabis Dependence, and Antisocial
Personality Traits. [Respondent-father] was prescribed
Remeron and Seroquel. Dr. Castillo recommended that
[respondent-father] abstain from using marijuana and
participate in anger management and mental
illness/substance abuse group therapy.

57. [Respondent-father] reported to Dr. Castillo that he
had hallucinations in that he saw and talked to his
deceased aunt. [He] also reported that he had eight
children by six different women and that five of his children
were in the custody of [DSS]. [Cf. #109].

58. [Respondent-father] attended a follow-up appointment
with Dr. Castillo on July 3, 2013 . . . and his medication
was adjusted. A second follow-up appointment was
scheduled for August 12, 2013; [respondent-father] no
showed for that appointment. . . . [Respondent-father] had
a walk-in appointment at Daymark on September 26, 2013
for medication. He reported that he had run out of his
medication 25 days prior to that appointment. No change


                            - 18 -
       IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                     Opinion of the Court



was made to his medication at that time. [Respondent-
father] was last seen at Daymark on September 26, 2013.

...

61. On August 16, 2013, [respondent-father] was charged
with Possession with intent to Sell and Deliver Marijuana,
Possession      of     Drug       Paraphernalia,      and
Resist/Delay/Obstruct. . . .

62.     Between December 2012 and August 2013,
[respondent-father] exercised visitation with his children
consistently. On August 21, 2013, [he] left the Juvenile
Court after he become frustrated with the court due to his
visits being suspended[] based upon his inappropriate
comments to the children. . . .

...

78. On February 24, 2014, [respondent-father] returned to
Daymark as a walk-in client for a Comprehensive Clinical
Assessment      and      substance  abuse     assessment.
[Respondent-father] reported daily use of marijuana. [He]
was diagnosed with Major Depressive Disorder recurrent
severe with psychotic features, Post Traumatic Stress
Disorder, Panic Disorder with Agoraphobia, and Cannabis
Dependence. . . . [Respondent-father] was again referred
for substance abuse treatment group and he agreed to
follow that recommendation in order to reunite with his
children.    [Respondent-father] never reengaged with
substance abuse treatment which was scheduled to begin
on April 21, 2014. . . .

...

98. [Respondent-father] reported that after his visits with
the children were suspended . . . on August 21, 2013, he
gave up and went to Georgia. He returned to Forsyth
County to attempt to reunite with his children and
resumed visitation in June 2014.


                            - 19 -
       IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                     Opinion of the Court




...

102.   [Respondent-father] did not comply with Dr.
Sheaffer’s recommendations or the orders of the Court
regarding recommended treatment.

103.    [Respondent-father] refused to take hair and
urinalysis testing required by the Court at the request of
[DSS]. . . . The one test [respondent-father] took during the
pendency of this case was positive for marijuana.

...

105. [Respondent-father] has not provided any cards or
letters for his children since 2012.

106. [Respondent-father] owns a food cart which he
operates with his mother. His work hours are 5:00 p.m. to
4:00 a.m. daily. . . . [Respondent-father] earns $600-$700
per week. He is unwilling to pay any child support for the
care and maintenance of his children but is willing to take
custody of the children and provide for them.

...

108. At the time of the termination of parental rights
hearing, [respondent-father] was not receiving any mental
health treatment. . . .

109. [Respondent-father] is 31 years old and has fathered
13 children by 7 different mothers. He is court ordered to
pay child support for one of his children and he is not
currently paying any child support.

...

120. [Respondent-father] . . . has failed to engage in
necessary mental health and substance abuse treatment
which would be required to stabilize his lifestyle and


                            - 20 -
                        IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                         Opinion of the Court



               facilitate in providing a safe home for the children.

We agree with the trial court’s conclusion that a probability of future neglect is shown

by respondent-father’s prolonged unwillingness to address the issues of substance

abuse and mental illness, as well as his lengthy withdrawal from contact with his

children between August 2013 and June 2014.

       Respondent-father contests certain of the trial court’s adjudicatory findings on

the ground that they are incorporated from the court’s previous review orders. We

agree with respondent-father that facts found at the adjudicatory stage of a

termination hearing are subject to a higher standard of proof than is required at a

dispositional or review hearing. See In re White, 81 N.C. App. 82, 85, 344 S.E.2d 36,

38 (1986).5 We have therefore disregarded the incorporated findings, which are

unnecessary to the court’s adjudication under N.C.G.S. § 7B-1111(a)(1). See In re

T.M., 180 N.C. App. at 547, 638 S.E.2d at 240–41.

       Respondent-father also makes a blanket challenge to the sufficiency of the

evidence supporting twenty-two of the trial court’s enumerated findings.                           His

assertion appears as a single sentence at the conclusion of respondent-father’s briefed


       5  We note that the trial court purported to make the findings in its review orders “by clear,
cogent and convincing evidence[.]” In light of the relaxed evidentiary rules that prevail at these
hearings, however, we choose to disregard these findings insofar as they are incorporated into the
adjudicatory portion of the termination order. Compare N.C. Gen. Stat. § 7B-906.1(c) (2013), with N.C.
Gen. Stat. § 7B-1109(f) (2013) (noting that at permanency planning hearings, “[t]he court may consider
any evidence, including hearsay evidence . . . or testimony or evidence . . . that the court finds to be
relevant, reliable, and necessary,” whereas at adjudicatory hearings on termination, “all findings of
fact shall be based on clear, cogent, and convincing evidence” with the burden to be placed on the
petitioner or movant in the action).

                                                - 21 -
                     IN RE: S.V.C., S.D.C., P.R.C., III, K.L.C., T.C.

                                   Opinion of the Court



argument. Such a broadside exception, offered without argument as to any individual

finding, is ineffectual. See In re Beasley, 147 N.C. App. 399, 405, 555 S.E.2d 643, 647

(2001); see also Dealers Specialties, Inc. v. Neighborhood Hous. Servs., 305 N.C. 633,

635, 291 S.E.2d 137, 139 (1982). “Instead, the trial court's findings of fact are binding

on appeal[.]” Beasley, 147 N.C. App. at 405, 555 S.E.2d at 647. As the trial court’s

findings support its adjudication under N.C.G.S. § 7B-1111(a)(1), we need not review

the court’s additional adjudications under id. §§ 7B-1111(a)(2), (5), and (6).

      Accordingly, the trial court did not err in adjudicating grounds for termination

of respondents’ parental rights pursuant to N.C.G.S. § 7B-1111(a)(1).               The

termination order is hereby affirmed.

       AFFIRMED.

      Judges McCULLOUGH and INMAN concur.

      Report per Rule 30(e).




                                          - 22 -